Exhibit 10.1

 

EXECUTION VERSION

 

COOPERATION AGREEMENT

 

This Cooperation Agreement (this “Agreement”) is made and entered into as of
December 1, 2019 by and among Tribune Publishing Company, a Delaware corporation
(the “Company”), Alden Global Opportunities Master Fund, L.P., a Cayman Islands
limited partnership (“AGOMF”) and Alden Global Value Recovery Master Fund, L.P.,
a Cayman Islands limited partnership (“AGVRF,” and together with AGOMF, the
“Alden Funds”).  The Company and the Alden Funds are referred to in this
Agreement, collectively, as the “Parties,” and each a “Party”).

 

RECITALS

 

WHEREAS, as of the date hereof, the Alden Funds are deemed to beneficially own
shares of Common Stock, par value $0.01 per share, of the Company (the “Common
Stock”) totaling, in the aggregate, 11,544,213 shares of Common Stock (the
“Shares”), or approximately 32%, of the Common Stock issued and outstanding on
the date hereof;

 

WHEREAS, as of the date hereof, the Compensation, Nominating and Corporate
Governance Committee of the Board of Directors of the Company (the “CNCG
Committee”) and the Board of Directors of the Company (the “Board”) have
considered the qualifications of the Alden Designees (as defined below) and
conducted such review as they have deemed appropriate, including reviewing
materials provided by the Alden Designees and the Alden Funds; and

 

WHEREAS, as of the date hereof, the Company and the Alden Funds have come to an
agreement with respect to matters relating to the composition of the Board and
certain other matters, as provided in this Agreement.

 

NOW, THEREFORE, in consideration of and reliance on the foregoing premises and
the mutual covenants, representations, warranties and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto, intending to
be legally bound hereby, agree as follows:

 

1.                                      Nomination and Election of Directors and
Related Agreements; Annual Meeting.

 

a.                                      In connection with the execution of this
Agreement, the Board and all applicable committees of the Board shall take all
necessary actions to: (1) promptly set the size of the Board at eight
(8) members, and (2) promptly appoint each Alden Designee as a director of the
Company, which appointment will be effective immediately.  The size of the Board
shall not be increased above eight (8) members during the Cooperation Period.

 

b.                                      Each Alden Designee agrees that, at all
times while serving as a member of the Board, he or she shall (1) qualify as
“independent” pursuant to the Securities and Exchange Commission (“SEC”)
rules and regulations and NASDAQ listing standards, and (2) qualify to serve as
a director under the Delaware General Corporation Law; provided, however, that
any determination of “independence” for purposes of this Section 1(b) shall be
without regard to the ownership by the Alden Funds of the Shares owned by each
of them as of the date hereof or as may be after acquired in compliance with the
terms and conditions of this Agreement.  Each Alden Designee will promptly
advise the CNCG Committee in writing if he or she ceases to satisfy any of the
conditions identified in the previous sentence.

 

c.                                       During the Cooperation Period (as
defined below), the Board shall (1) nominate promptly each of the Alden
Designees for election to the Board at each meeting of stockholders at which
directors are to be elected; and (2) cause the Company to file a definitive
proxy statement in respect of each meeting of stockholders at which directors
are to be elected and recommend that the Company’s stockholders vote directly or
by proxy in favor of, and otherwise use its commercially reasonable efforts to
cause, the election of each of the Alden Designees.

 

d.                                      The Company shall hold its next annual
meeting of stockholders on or before June 15, 2020.

 

e.                                       In the event that the Alden Fund’s,
together with their Affiliates, beneficial ownership of the Company’s
then-outstanding Common Stock falls below 10.0% of the Company’s then
outstanding Common Stock at

 

1

--------------------------------------------------------------------------------



 

any time during the Cooperation Period, the Alden Designees shall immediately
tender their resignation from the Board and all committees thereof, and the
Alden Funds’ rights under this Section 1 shall immediately terminate.

 

f.                                        Each of the Alden Funds agrees that
the Board or any committee thereof may, upon a determination based on the advice
of outside counsel that it is necessary to comply with applicable fiduciary
duties, recuse the Alden Designees from the portion of any Board or committee
meeting at which the Board or any such committee is evaluating or taking action
with respect to any matter as to which either Alden Fund or any of its
respective Affiliates has a conflict of interest.

 

g.                                       The Alden Funds, on their own behalf
and on behalf of each of their Affiliates, hereby renounces any interest or
expectancy in, and shall not pursue outside of the Company, any opportunity that
it or they become aware of through the Alden Designees by virtue of their
membership on the Board or any of its committees.

 

2.                                      Voting.

 

a.                                      During the period starting on the date
hereof and ending on June 30, 2020 (the “Cooperation Period”), each of the Alden
Funds agrees, on its own behalf and on behalf of its Affiliates, that neither
it, nor its respective Affiliates, will directly or indirectly (except with the
approval of the Company): (i) make, or in any way participate in, directly or
indirectly, any “solicitation” of “proxies” (as such terms are used in the
rules of the Securities and Exchange Commission promulgated under Section 14 of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) to vote,
or seek to advise or knowingly influence any Person with respect to the voting
of, any voting securities of the Company or its subsidiaries, (ii) form, join or
in any way participate in a “group” (as defined in Section 13(d)(3) of the
Exchange Act) (other than with each other and each other’s respective
Affiliates) in connection with any voting securities of the Company or its
subsidiaries, (iii) otherwise act, alone or in concert with others, to seek to
control or knowingly influence the management, Board (excluding the Alden
Designees) or policies of the Company (provided, however, that in each case the
Alden Funds and their Affiliates will not be in breach of their obligations
under this clause (iii) on account of (x) the selection, nomination or election
of the Alden Designees as directors or (y) their influence or control over the
Alden Designees), (iv) take any action that would reasonably be expected to
cause or require the Company to make a public announcement regarding any actions
prohibited by this paragraph or (v) enter into any arrangements, understandings
or agreements (whether written or oral) with, or advise, knowingly assist or
knowingly encourage, any other Persons in connection with any of the foregoing.
None of the Alden Funds or their respective Affiliates shall directly or
indirectly make, in each case to the Company or a third party, any proposal,
statement or inquiry, or disclose any intention, plan or arrangement, whether
written or oral, inconsistent with the foregoing.

 

b.                                      During the Cooperation Period, each of
the Alden Funds and their respective Affiliates who or which now or hereafter
own or have the right to vote or direct the vote of any Shares shall, in respect
of any election of directors or at any meeting of the stockholders of the
Company called expressly for the removal of directors, vote or cause to be voted
all Shares that they are entitled to vote, whether now owned or hereafter
acquired, in favor of any nominee or director designated by the CNCG Committee
and against the removal of any director designated by the CNCG Committee.

 

3.                                      Standstill.  During the Cooperation
Period, without the prior written approval of the Board in its sole discretion,
other than with respect to compensation granted to any nominees of the Alden
Funds in respect of their service as directors, each Alden Fund severally, and
not jointly, hereby agrees, on its own behalf and on behalf of its Affiliates,
that it and its Affiliates shall not, directly or indirectly, acquire any
equity, debt or convertible securities of the Company (including any derivative,
synthetic or other securities based on or related to any Company securities,
including any interests that would be covered by Section 5(f) below), or any
interest therein, if such acquisition results in the Alden Funds, together with
their Affiliates, beneficially owning, directly or indirectly, more than
thirty-three percent (33%) of the Company’s then outstanding shares of Common
Stock.

 

4.                                      Representations and Warranties of the
Company.  The Company represents and warrants to the Alden Funds that:

 

a.                                      the Company has the corporate power and
authority to execute this Agreement and to bind it thereto;

 

2

--------------------------------------------------------------------------------



 

b.                                      this Agreement has been duly and validly
authorized, executed and delivered by the Company, constitutes a valid and
binding obligation and agreement of the Company, and is enforceable against the
Company in accordance with its terms, except as enforcement thereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or similar laws generally affecting the rights of
creditors and subject to general equity principles;

 

c.                                       the execution of this Agreement, the
consummation of any of the transactions contemplated hereby, and the fulfillment
of the terms hereof, in each case in accordance with the terms hereof, will not
conflict with, or result in a breach or violation of the organizational
documents of the Company as currently in effect; and

 

d.                                      the execution, delivery and performance
of this Agreement by the Company does not and will not (i) violate or conflict
with any law, rule, regulation, order, judgment or decree applicable to the
Company, or (ii) result in any breach or violation of or constitute a default
(or an event which with notice or lapse of time or both could constitute such a
breach, violation or default) under or pursuant to, or result in the loss of a
material benefit under, or give any right of termination, amendment,
acceleration or cancellation of, any organizational document, agreement,
contract, commitment, understanding or arrangement to which the Company is a
party or by which it is bound.

 

5.                                      Representations and Warranties of the
Alden Funds.  Each Alden Fund, severally and not jointly, represents and
warrants to the Company that:

 

a.                                      it has the necessary power and authority
to execute this Agreement and to bind it thereto;

 

b.                                      this Agreement has been duly authorized,
executed and delivered by the such Alden Fund, and is a valid and binding
obligation of such Alden Fund, enforceable against such Alden Fund in accordance
with its terms, except as enforcement thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
similar laws generally affecting the rights of creditors and subject to general
equity principles;

 

c.                                       the execution of this Agreement, the
consummation of any of the transactions contemplated hereby, and the fulfillment
of the terms hereof, in each case in accordance with the terms hereof, will not
conflict with, or result in a breach or violation of the organizational
documents of such Alden Fund as currently in effect;

 

d.                                      the execution, delivery and performance
of this Agreement by such Alden Fund does not and will not violate or conflict
with any law, rule, regulation, order, judgment or decree applicable to such
Alden Fund;

 

e.                                       neither such Alden Fund nor any of its
Affiliates beneficially own any shares of Common Stock, except that:

 

i.                                          solely by and with respect to AGOMF,
as of the date of this Agreement, AGOMF is deemed to beneficially own in the
aggregate 6,345,288 shares of Common Stock; and

 

ii.                                       solely by and with respect to AGVRF,
as of the date of this Agreement, AGVRF is deemed to beneficially own in the
aggregate 5,198,925 shares of Common Stock.

 

f.                                        as of the date hereof, he, she or it
does not currently have, and does not currently have any right to acquire, any
interest in any other securities of the Company (for example, any rights,
options or other securities convertible into or exercisable or exchangeable
(whether or not convertible, exercisable or exchangeable immediately or only
after the passage of time or the occurrence of a specified event) for such
securities or any obligations measured by the price or value of any securities
of the Company or any of its Affiliates, including any swaps or other derivative
arrangements designed to produce economic benefits and risks that correspond to
the ownership of Common Stock, whether or not any of the foregoing would give
rise to beneficial ownership (as determined under Rule 13d-3 promulgated under
the Exchange Act), and whether or not to be settled by delivery of Common Stock,
payment of cash or by other consideration, and without regard to any short
position under any such contract or arrangement);

 

g.                                       neither he, she or it or nor any of
his, her or its Affiliates has formed, or has any present intent to form, a
group (within the meaning of Section 13(d) under the Exchange Act) with any
person (other than by or among one another or any of their respective
Affiliates) in relation to the Company or the securities of the Company;

 

3

--------------------------------------------------------------------------------



 

h.                                      no person other than the Alden Funds has
any rights with respect to the Shares; and

 

6.                                      Termination.  This Agreement shall
remain in full force and effect until the earliest of:

 

a.                                      the end of the Cooperation Period;

 

b.                                      if (i) an Alden Designee ceases to serve
on the Board, (ii) the Alden Funds thereafter designate a replacement director
that meets the requirements set forth in Section 1(b), (iii) the director
designee submits such background materials as reasonably requested by the Board
or the CNCG Committee, and (iv) the Board has not promptly, and in any event
within 10 days after such background materials are submitted, appointed such
director designee to fill the resulting vacancy;

 

c.                                       if either of the Alden Designees is not
nominated by the Board for election at, or is not elected at, the Company’s
annual stockholder meeting held in 2020;

 

d.                                      upon the Alden Funds’ delivery of
written notice of termination, which may be given only if:

 

i.                                          any Related Party Investor:

 

A.                                    makes a proposal (other than a precatory
proposal under Rule 14a-8) to bring any business at a meeting of the
stockholders of the Company,

 

B.                                    otherwise acts, alone or in concert with
others, to seek to control or (other than as it relates to any existing
agreement with any such Related Party Investor) knowingly influence the
management, Board or policies of the Company;

 

C.                                    cooperates, coordinates or otherwise acts
in concert with the Board to nominate or elect a director proposed or employed
by, or Affiliated with, such Related Party Investor; or

 

D.                                    directly or indirectly acquires beneficial
ownership of shares of Common Stock (or any securities convertible or exchange
for, or other rights to acquire, Common Stock) representing an additional five
percent (5%) or more of the issued and outstanding Common Stock; or

 

ii.                                       the Company enters into a material
agreement, arrangement, or understanding with any Related Party Investor, other
than on terms no less favorable to the Company than would otherwise be
obtainable through arms’-length negotiations with a bona fide third party (a
“Related Party Agreement”), or alters, amends, supplements or modifies in any
way a Related Party Agreement, other than on terms no less favorable to the
Company than would otherwise be obtainable through arms’-length negotiations
with a hypothetically similarly situated bona fide third party, or

 

iii.                                    the Company alters, amends, modifies or
supplements, or waives or fails to enforce, the terms and conditions of any
voting agreement or arrangement or standstill agreement or arrangement by and
between the Company or any of its subsidiaries, on the one hand, and a Related
Party Investor, on the other hand (other than alternations, amendments,
modifications or supplements that (x) taken as a whole, make the agreement or
arrangement more restrictive on the Related Party Investor and (y) to the extent
less restrictive on the Related Party Investor, are automatically applicable,
mutatis mutandis,  to any corresponding provision in this Agreement with respect
to the Alden Funds and their Affiliates);

 

iv.                                   the Company does not enforce prohibitions
on activities described in clauses (i)(A) or (i)(B) above on the part of such
Related Party Investor; or

 

e.                                       such other date established by mutual
written agreement of the Parties hereto.

 

Notwithstanding the foregoing, the provisions of this Section 6, Sections 9
through 13, Section 15 through Section 17 shall survive the termination of this
Agreement; provided, however, that (x) the information sharing provisions of
Sections 16 and 18 shall terminate at such time as no Alden Designee remains as
a director of the Company and (y)

 

4

--------------------------------------------------------------------------------



 

the confidentiality provisions of Section 16 shall terminate when (A) the Alden
Director’s confidentiality obligations would otherwise terminate and (B) all
material non-public information regarding the Company that has been received by
the Alden Funds and its officers, employees, and principals ceases to qualify as
such for purposes of applicable securities laws, and in any event no later than
the first anniversary of the termination of this Agreement.  For the avoidance
of doubt, for purposes of this Section 6, the term “Related Party Investor”
shall exclude the Alden Funds and their respective Affiliates and, with respect
to clauses (d)(i)(A) and (d)(i)(B) above, the Board.

 

7.                                      Press Release; Communications.  Promptly
following the execution of this Agreement, the Company shall issue a mutually
agreeable press release, in substantially the form attached hereto as Annex A
(the “Mutual Press Release”), announcing certain terms of this Agreement.  In
connection with the execution of this Agreement, and subject to the terms of
this Agreement, no Party (including the Company’s Board and any committee
thereof) shall issue any other press release or public statement regarding this
Agreement or the matters contemplated hereby without the prior written consents
of the other Parties, other than a Form 8-K and proxy statement materials for
the 2020 Annual Meeting to be filed by the Company and an amendment to the
Schedule 13D filed by the Alden Funds or their Affiliates relating to the
Company to be filed by the Alden Funds or their Affiliates, provided, that the
Company may make any ordinary course communications with Company constituencies,
including employees, customers, suppliers, investors and stockholders, and SEC
filing disclosures consistent with, and containing no material information not
contained in, the Mutual Press Release, Form 8-K and Schedule 13D.  During the
Cooperation Period, no Party shall make any public announcement or statement
that is inconsistent with or contrary to the statements made in the Mutual Press
Release, except as required by law or the rules and regulations of any stock
exchange or governmental entity with the prior written consent of the Alden
Funds and the Company, as applicable, and otherwise in accordance with this
Agreement.  The Company, with respect to its Form 8-K, and the Alden Funds, with
respect to the amendment to the Schedule 13D, will provide the other Party,
prior to each such filing, a reasonable opportunity to review and comment on
such documents, and each such Party will consider any comments from the other
Party in good faith.

 

8.                                      Specific Performance.  Each of the Alden
Funds, on the one hand, and the Company, on the other hand, acknowledges and
agrees that irreparable injury to the other Party hereto would occur in the
event any of the provisions of this Agreement were not performed in accordance
with their specific terms or were otherwise breached and that such injury would
not be adequately compensable by the remedies available at law (including the
payment of money damages).  It is accordingly agreed that the Alden Funds, on
the one hand, and the Company, on the other hand (the “Moving Party”), shall
each be entitled to specific enforcement of, and injunctive relief to prevent
any violation of, the terms hereof, and the other Party hereto will not take
action, directly or indirectly, in opposition to the Moving Party seeking such
relief on the grounds that any other remedy or relief is available at law or in
equity.  Each of the Parties hereto agrees to waive any bonding requirement
under any applicable law.  This Section 8 is not the exclusive remedy for any
violation of this Agreement.

 

9.                                      Expenses.  Each Party shall be
responsible for its own fees and expenses incurred in connection with the
negotiation, execution and effectuation of this Agreement and the transactions
contemplated hereby; provided, however, that the Company shall reimburse the
Alden Funds for their reasonable, documented out-of-pocket fees and expenses
(including legal expenses) incurred in connection with the Alden Fund’s
negotiation and execution of this Agreement, including the preparation and
filing of an amendment to its Schedule 13D/A and any other securities filings in
relation thereto.

 

10.                               Severability.  If any term, provision,
covenant or restriction of this Agreement is held by a court of competent
jurisdiction to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated.  The
Parties agree to use their commercially reasonable best efforts to agree upon
and substitute a valid and enforceable term, provision, covenant or restriction
for any of such that is held invalid, void or enforceable by a court of
competent jurisdiction.

 

11.                               Notices.  Any notices, consents,
determinations, waivers or other communications required or permitted to be
given under the terms of this Agreement must be in writing and will be deemed to
have been delivered:  (a) upon receipt, when delivered personally; (b) upon
confirmation of receipt, when sent by email (provided such confirmation is not
automatically generated); or (c) one business day after deposit with a
nationally recognized overnight delivery service, in each case properly
addressed to the Party to receive the same. The addresses for such
communications shall be:

 

5

--------------------------------------------------------------------------------



 

If to the Company:

Tribune Publishing Company
160 N. Stetson Ave
Chicago, IL 60601
Attention: Julie K. Xanders, EVP, General Counsel
Telephone: (213) 237-2968
Email: Julie.Xanders@tribpub.com

 

 

With copies (which shall not constitute notice) to:

Winston & Strawn, LLP
35 West Wacker Drive
Chicago, IL 60601
Attention: Mark A. Harris and Christina T. Roupas
Telephone: (312) 558-6121
Email: maharris@winston.com and croupas@winston.com

 

 

If to the Alden Funds:

c/o Alden Global Capital LLC
885 Third Avenue
New York, NY 10022
Attention: Michael Monticciolo
Telephone: (212) 418-6867
Email: mmonticciolo@aldenglobal.com

 

 

With copies (which shall not constitute notice) to:

Akin Gump Strauss Hauer & Feld LLP
One Bryant Park
New York, NY 10036
Attention: David J. D’Urso
Telephone: (212) 872-1010
Email: ddurso@akingump.com

 

12.                               Applicable Law.  This Agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of Delaware without reference to the conflict of laws principles thereof.  Each
of the Parties hereto irrevocably agrees that any legal action or proceeding
with respect to this Agreement and the rights and obligations arising hereunder,
or for recognition and enforcement of any judgment in respect of this Agreement
and the rights and obligations arising hereunder brought by the other Party
hereto or its successors or assigns, shall be brought and determined exclusively
in the Court of Chancery in the State of Delaware (or, if any such court
declines to accept jurisdiction over a particular matter, any state or federal
court located in the State of Delaware).  Each of the Parties hereto hereby
irrevocably submits with regard to any such action or proceeding for itself and
in respect of its property, generally and unconditionally, to the personal
jurisdiction of the aforesaid courts and agrees that it will not bring any
action relating to this Agreement in any court other than the aforesaid courts. 
Each of the Parties hereto hereby irrevocably waives, and agrees not to assert
in any action or proceeding with respect to this Agreement, (a) any claim that
it is not personally subject to the jurisdiction of the above-named courts for
any reason, (b) any claim that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (c) to the fullest extent permitted by applicable legal requirements, any
claim that (i) the suit, action or proceeding in such court is brought in an
inconvenient forum, (ii) the venue of such suit, action or proceeding is
improper or (iii) this Agreement, or the subject matter hereof, may not be
enforced in or by such courts.  EACH OF THE PARTIES HERETO WAIVES THE RIGHT TO
TRIAL BY JURY.

 

13.                               Counterparts.  This Agreement may be executed
in two or more counterparts, each of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
of the Parties and delivered to the other Party (including by means of
electronic delivery).

 

14.                               Mutual Non-Disparagement.  Subject to
applicable law, each of the Parties covenants and agrees that, during the
Cooperation Period (unless otherwise specified in accordance with this
Agreement), neither it nor any of its respective agents, subsidiaries,
affiliates, successors, assigns, officers, key employees or directors, shall in
any way

 

6

--------------------------------------------------------------------------------



 

criticize, attempt to discredit, make derogatory statements with respect to,
call into disrepute, defame, make or cause to be made any statement or
announcement that relates to and constitutes an ad hominem attack on, or relates
to and otherwise disparages (or causes to be disparaged) the other Parties or
their respective officers, directors or employees.

 

15.                               Liability of the Alden Funds for their
Affiliates.  For the avoidance of doubt, in each case set forth herein in which
the Affiliates of the Alden Funds are obligated to act or refrain from acting,
each of the Alden Funds shall be directly liable to the Company for any acts or
omissions of its respective Affiliates in breach of such obligations.

 

16.                               Confidentiality.

 

a.                                      During the course of their service as
directors, the Alden Designees may receive certain confidential, non-public
information of or concerning the Company and its subsidiaries in their capacity
as directors (collectively, “Confidential Information”).  The Alden Designees
who are identified by the Alden Funds as employees or Affiliates of the Alden
Funds (each, an “Alden Director”), and only such identified Alden Directors, may
share, on a need to know basis, such Confidential Information with the Alden
Funds and the officers, employees, and principals thereof on the condition that
the Alden Funds hereby acknowledge and agree that, as a condition to receiving
such Confidential Information, they and their respective officers, directors,
employees and principals who receive Confidential Information, shall keep such
Confidential Information confidential, not disclose such Confidential
Information to any other person (other than the Alden Designees, the Alden Funds
and their respective officers, directors, employees and principals) and not use
or permit the use of such Confidential Information for any purpose other than
(x) advising the Alden Designee in the execution of his or her duties as a
director of the Company or member of a committee of the Company’s Board or
(y) monitoring and evaluation of the Alden Funds’ investment in the Company;
provided that the Confidential Information may not be disclosed or made
available to any Affiliate of the Alden Funds, including, without limitation,
any such Affiliate that has substantial operations in the print media or online
publication businesses (an “Industry Affiliate”).  The term “Confidential
Information” shall not include information that (a) is or becomes available to
the Alden Funds, the Alden Designee or their respective Affiliates on a
non-confidential basis from a source other than the Company or its Affiliates;
provided that such source is not known by the recipient to be bound by a
confidentiality agreement with, or other contractual, legal or fiduciary
obligation to, the Company that prohibits such disclosure, (b) is or becomes
generally available to the public other than as a result of a disclosure by the
Alden Funds, their Affiliates or their respective officers, directors, employees
or principals in violation of this letter agreement, or (c) has been or is
independently developed by the Alden Funds or their Affiliates without the use
of, or reference to, the Confidential Information.

 

b.                                      Notwithstanding anything to the
contrary, the Parties hereto agree that the Alden Funds are not subject to any
of restrictions on directors of the Company promulgated by the Board, including
without limitation the Company insider trading policies; provided, however, that
the Alden Funds hereby agree, on their own behalf and on behalf of their
respective Affiliates, that during any period that an Alden Director is serving
as a director of the Company, the Alden Funds and their Affiliates will not
acquire or dispose of any securities of the Company during any “black-out”
period under the Company’s insider trading policy during which directors of the
Company are not permitted to acquire or dispose of securities of the Company. 
Without limiting the foregoing, the Alden Funds hereby acknowledge and agree
that they, and their Affiliates and their respective officers, directors,
employees and principals, are aware that the Confidential Information may
contain material, non-public information about the Company, and that U.S.
securities laws restrict any person who has material, non-public information
about a company from purchasing or selling any securities of such company while
in possession of such information.

 

c.                                       Notwithstanding anything to the
contrary herein, in the event that the Alden Funds or any of their related
persons properly in possession of Confidential Information receives a request or
is required by deposition, interrogatory, request for documents, subpoena, civil
investigative demand or similar process or pursuant to a formal request from a
regulatory examiner (any such requested or required disclosure, an “External
Demand”) or otherwise pursuant to applicable law, regulation or the rules of any
national securities exchange (as determined based on the advice of outside legal
counsel) to disclose all or any part of the Confidential Agreement, the Alden
Funds shall, except to the extent expressly prohibited by applicable law
(a) promptly notify the Company in writing of the existence, terms and
circumstances surrounding such External Demand or other requirement,
(b) cooperate with the Company, at the Company’s request and sole expense, in
seeking a protective order or other appropriate remedy to the extent available
under the circumstances.  In the event that a protective order or other remedy
is not obtained or not available or the Company does not request seeking a
protective order or other remedy, the applicable Person may disclose only that
portion of the Confidential Information which it is legally required to
disclose.

 

7

--------------------------------------------------------------------------------



 

17.                               Entire Agreement; Amendment and Waiver;
Successors and Assigns; Third Party Beneficiaries.  This Agreement (including,
for purposes of this Section 17, the Annexes hereto) contains the entire
understanding of the Parties hereto with respect to its subject matter.  There
are no restrictions, agreements, promises, representations, warranties,
covenants or undertakings between the Parties other than those expressly set
forth herein and incorporated pursuant thereto.  No modifications of this
Agreement can be made except in writing signed by an authorized representative
of each of the Company and the Alden Funds.  No failure on the part of any Party
to exercise, and no delay in exercising, any right, power or remedy hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
such right, power or remedy by such Party preclude any other or further exercise
thereof or the exercise of any other right, power or remedy.  All remedies
hereunder are cumulative and are not exclusive of any other remedies provided by
law.  The terms and conditions of this Agreement shall be binding upon, inure to
the benefit of, and be enforceable by the Parties hereto and their respective
successors, heirs, executors, legal representatives, and permitted assigns.  No
Party shall assign this Agreement or any rights or obligations hereunder
without, with respect to the Alden Funds, the prior written consent of the
Company, and with respect to the Company, the prior written consent of the Alden
Funds.  This Agreement is solely for the benefit of the Parties hereto and is
not enforceable by any other persons.

 

18.                               Cooperation Meetings.  The Parties acknowledge
and agree that newspaper and media operations are complex businesses that
operate in dynamic and rapidly changing markets, and, as a result, require
specialized and complicated analysis and planning to maximize business and
financial performance.  Accordingly, the Parties agree that the senior managers
of each of the Company and the Alden Funds’ Industry Affiliates will
periodically communicate, in person and by electronic means, to exchange
information, insights and best practices regarding their respective operations. 
The Parties agree that, subject to appropriate confidentiality agreements and in
accordance with applicable law, the participants to such communications may
share relevant financial and business information to facilitate the information
exchange; provided, however, that neither participant shall be obligated to
disclose competitively sensitive, privileged or trade secret information to the
other participant.

 

19.                               Definitions.  In addition to the various
defined terms set forth elsewhere in this Agreement, the following terms used in
this Agreement have the following meanings:

 

a.              “Affiliate” means, as to any Person, any other Person that,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person.  For purposes of this definition, “control” of a
Person means the power, directly or indirectly, to direct, or cause the
direction of, the management and policies of such Person, whether by contract or
otherwise.  Notwithstanding the foregoing, for purposes of this Agreement,
(i) the Company and its Affiliates, on the one hand, shall not be deemed to be
Affiliates of the Alden Funds or their Affiliates, on the other hand, and
(ii) each of the President and principal of Alden Global Capital LLC, and each
of their respective Affiliates, are “Affiliates” of the Alden Funds.

 

b.              “Alden Designees” means, initially, each of Ms. Dana Goldsmith
Needleman and Mr. Christopher Minnetian and any successor designated by the
Alden Funds to serve on the Board.

 

c.               “Person” means any individual, person, entity, general
partnership, limited partnership, limited liability partnership, limited
liability company, corporation, joint venture, trust, business trust,
cooperative, association, foreign trust or foreign business organization and the
heirs, executors, administrators, legal representatives, successors and assigns
of the “Person” when the context so permits.

 

d.              “Related Party Investor” means any Person that, together with
its Affiliates, beneficially owns more than 15% of the issued and outstanding
Common Stock (or is a member of a group that beneficially owns more than 15% of
the issued and outstanding Common Stock).

 

[The remainder of this page intentionally left blank]

 

8

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the Parties as of the date hereof.

 

TRIBUNE PUBLISHING COMPANY

 

 

 

By:

Timothy P. Knight

 

Name: Timothy P. Knight

 

Title: President and CEO

 

 

[Signature Page to Cooperation Agreement]

 

--------------------------------------------------------------------------------



 

ALDEN GLOBAL OPPORTUNITIES MASTER FUND, L.P.

 

 

 

By: Alden Global Capital, LLC,

 

its Investment Advisor

 

 

 

 

 

By:

Michael Monticciolo

 

Name:Michael Monticciolo

 

Title: Authorized Signatory

 

 

 

ALDEN GLOBAL VALUE RECOVERY MASTER FUND, L.P.

 

 

 

By: Alden Global Capital, LLC,

 

its Investment Advisor

 

 

 

By:

Michael Monticciolo

 

Name: Michael Monticciolo

 

Title: Authorized Signatory

 

 

--------------------------------------------------------------------------------